DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 1/18/2022 is acknowledged. Claims 6-15 are withdrawn as directed to a nonelected group. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150207131 A1 (Han).
Regarding claim 1, Han discloses a method for interrupting an inflow current of a battery system, the battery system including: 
a plurality of prismatic battery cells (Fig. 1, P36, battery module 100 and batteries 101) each having a sealing plate provided with electrode terminals that are positive and negative (Fig. 2, P51, cap plate 31, terminals 21, 22), at least one of the electrode terminals being fixed to the sealing plate in an insulated state (Fig. 3, P59, terminals insulated by insulating members 43, 45); 
parallel-connected bus bars each connecting the plurality of prismatic battery cells in parallel (Fig. 1, P79, bus bar 121); and 
a safety mechanism configured to be capable of interrupting a current path of the prismatic battery cells connected in parallel by the parallel-connected bus bars, the method comprising: 
the sealing plate of one of the prismatic battery cells convexly deforming due to a rise in an internal pressure of the one of the prismatic battery cells when an abnormality occurs (Fig 3, P94, short-circuit member 56 is inversely deformed); 
bringing the sealing plate that has convexly deformed into contact with the parallel-connected bus bars to form external short circuitry between the electrode terminals that are positive and negative of corresponding one of the prismatic battery cells connected in parallel to the one of the prismatic battery cells with the abnormality (Figs 3-4, P94, short-circuit member contacts connection member 121b on the bus bar); and 

Regarding claim 2, Han discloses the prismatic battery cells include a top cover disposed at a fixed position being a position facing a side opposite to surfaces of the parallel-connected bus bars, the surfaces facing the sealing plate, the method comprising pressing the parallel-connected bus bars against the sealing plate by the top cover in contact with the parallel-connected bus bars pushed out by the sealing plate that has convexly deformed (Fig. 8, P102, insulating cover 129).
Regarding claim 4, Han discloses the safety mechanism is a fuse part provided in one of the parallel-connected bus bars (Fig. 1, fuse portion 123).
Regarding claim 5, Han discloses a pair of the electrode terminals is fixed to the sealing plate in an insulated state (Fig. 3, P59, terminals insulated by insulating members 43, 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150207131 A1 (Han) as applied to at least claim 1 above, and further in view of US 20190181402 A1 (Bude).
Regarding claim 3, Han discloses that the safety mechanism is a fuse in the bus bars. Han does not disclose that the safety mechanism is a current interrupt device 
In the same field of endeavor, Bude discloses prismatic battery cells that may be connected in parallel with a bus bar (Fig. 1, P15). Bude further discloses that a CID can be included in each cell and de-energizes the cell preventing excess pressure (P17). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the fuse of Han for the CID of Bude, built into each of the prismatic cells, with the predictable result that such a substitution would prevent arcing or scattering residues outside of the battery cell. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100227205 A1 discloses a battery wherein the side of the case deforms outwardly to contact a bus bar and protect against overcharging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 11:00 AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729